940 F.2d 659
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allen L. FLEETWOOD, also known as Allen J. Hyena, Plaintiff-Appellant,v.Vern CRAWFORD, Defendant-Appellee.
No. 91-1339.
United States Court of Appeals, Sixth Circuit.
July 29, 1991.

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and WEBER, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Allen Fleetwood (also known as Allen Hyena) appeals the district court's order and judgment dismissing his 42 U.S.C. Sec. 1983 prisoner civil rights suit.


4
Fleetwood claimed that his state law and constitutional rights were violated when his legal mail from the Attorney General's office was not opened in his presence.  The defendant is the mail room supervisor at the Marquette Branch Prison in Marquette, Michigan.  Fleetwood requested damages.  The district court dismissed the action, deciding that it was barred by eleventh amendment immunity pursuant to Wells v. Brown, 891 F.2d 591, 593 (6th Cir.1989).  In further action, the court expressly declined to adopt the magistrate judge's report and recommendation to the extent that it recommended dismissed for failure to prosecute.


5
Fleetwood raises the same argument on appeal.


6
Upon consideration, we affirm the district court's judgment dismissing the complaint for the reasons stated in its order and judgment dated February 25, 1991.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation